Citation Nr: 1236574	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  05-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis B and C (hepatitis).

3.  Entitlement to service connection for gall bladder disease.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran was scheduled to appear at a Travel Board hearing in July 2012.  He was provided notice of the date and time of the hearing, but failed to appear for the hearing and did not request that it be rescheduled.  According, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

The Veteran has raised the issue of including additional disabilities in his award of nonservice connected pension benefits, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred to the AOJ for any appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 1999 rating decision denied reopening of a previously denied claim of entitlement to service connection for PTSD; the Veteran did not appeal.

2.  Evidence received since the July 1999 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD. 

3.  Hepatitis B and C were not present in service, nor are they etiologically related to the Veteran's active service.

4.  A chronic gall bladder disability was not present in service, nor is it etiologically related to the Veteran's active service.

5.  Gall bladder disease is not a radiogenic disease.  

6.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Hepatitis B and C were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A chronic gall bladder disability was not incurred in or aggravated by active service, was not caused by exposure to radiation, and service incurrence or aggravation of gall bladder disease may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his service connection claims until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

With respect to obtaining new and material evidence, the Board finds that the August 2004 letter also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial of service connection for PTSD and the evidence needed to reopen the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to a paper claims file, the Veteran also has an electronic claims file known as a Virtual VA file.  The Board has reviewed both the paper and electronic claims files in conjunction with the Veteran's appeal.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his service connection claims for hepatitis B and C, PTSD, and gall bladder disease, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to these claims.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is competent evidence reflecting the post-service presence of hepatitis B and C and gall stones, but there is no indication that either is clinically attributed to his military service.  In addition, the Veteran has reported on multiple occasions that his hepatitis and gall stones were related to his alcohol consumption during service, and as noted below, disabilities due to willful misconduct are not service connectable.  The Board finds that the low threshold in McLendon has not been met, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

And although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

New and Material

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests calculi of the gall bladder to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
Analysis

New and Material

Service connection for PTSD was originally denied in a July 1999 rating decision.  The Veteran was informed of the decision that same month, but he did not appeal the denial.  Service connection for PTSD was originally denied because the evidence did not show that the Veteran's PTSD was related to any incident in his military service.  The Veteran specifically referenced a 1981 shooting and 1995 robbery as causing his PTSD, and treatment records reflect the same.  The Veteran filed his current claim to reopen in August 2004.  

Evidence of record at the time of the July 1999 rating decision included VA treatment records, the Veteran's STRs, an October 1995 psychiatric evaluation, and the Veteran's statement.  The October 1995 psychiatric evaluation revealed a diagnosis of panic attacks and dysthymia, and the physician indicated that the onset of these panic attacks was in 1981 when the Veteran was shot in the chest.  In the Veteran's February 1999 statement, he indicated that he had experienced PTSD since service because he was traumatized by the thought of being shipped to the Republic of Vietnam.  A review of treatment records from the VA Medical Center shows the Veteran's treatment for substance abuse, major depression, and other psychiatric symptoms.  

Evidence received since July 1999 consists of VA outpatient treatment records, multiple statements submitted by the Veteran, Social Security Administration records showing entitlement to benefits for polysubstance abuse and diseases of the esophagus, and private treatment records.  

The evidence added to the record does not include any evidence, other than the Veteran's own assertions, that the claimed PTSD is etiologically related to his military service.  The Veteran has provided multiple varying statements of the onset of his PTSD symptoms-he was threatened by an NCO during military service, introduction to alcohol during service caused PTSD, the post-service shooting in 1981, and his fear of being deployed to Vietnam.  The medical evidence, however, only attributes his PTSD to post-service incidents.  Additionally, after the Veteran reported that he was threatened by an NCO in Spain, he submitted a letter in January 2009 indicating that his PTSD had its onset after a 1981 gunshot wound.  The post-service, 1981 gunshot wound incident was well-documented in the evidence of record at the time of the July 1999 rating decision.  

On review of the evidence above, the Board finds that the evidence received since July 1999 is not material to the claim denied in March 2005.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's currently diagnosed PTSD is attributable to event, injury, or disease during service.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service, or the evidence shows that his PTSD is attributable to post-service events.  Again, there is no clinical opinion of record linking any currently diagnosed PTSD to an event, injury to disease in military service.  The Board has also considered the Veteran's lay statements that his PTSD is related to his military service, but these statements are merely cumulative of his statements of record at the time of the July 1999 decision.  

The Board has considered the case in light of Shade, 24 Vet App 110.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since July 1999 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for PTSD has not been received.

Service Connection

The Veteran seeks service connection for residuals of his gall bladder disease and hepatitis.  He essentially contends that he was first exposed to alcohol in the military, and this led to his abuse of drugs and alcohol that caused his gastrointestinal and blood diseases.  

A review of the Veteran's STRs shows no treatment for or complaints related to his gall bladder, nor was he shown to have any form of hepatitis or hepatitis-related symptoms.  During his separation physical, he reported frequent indigestion since 1974 due to his eating habits, but there were no residuals listed.  

A review of the Veteran's post-service treatment records shows a notation of mild alcoholic hepatitis in the mid-1990s, and positive hepatitis B and C results in the early- to mid-2000s (while he was incarcerated).  These records are devoid of any of any reports by the Veteran that he had in-service risk factors for hepatitis.  A December 1986 private treatment record notes that the Veteran has a history of intravenous (IV) cocaine abuse.  

It appears that the Veteran was first diagnosed as having gall stones in the mid-2000s.  

In his August 2004 claim, the Veteran indicated that he has hepatitis B and C due to "tainted blood" following multiple transfusions.  He specifically indicated that he has received four blood transfusions since 1981.  He has not contended that he had any blood transfusions during active duty, nor do the STRs show any blood transfusions.  

In his May 2005 claim for service connection for gall bladder disease, the Veteran contends that exposure to radiation and other chemicals while on guard duty in Grand Forks, North Dakota, caused it. 

In a July 2005 statement from the Veteran, he indicated that "members of the military have contacted [sic] hepatitis B and C."  He attached a FAQ sheet regarding hepatitis B and C, which indicated that exposure to blood as a healthcare worker or member of the military could cause these.  He did not, however, indicate that he was ever a healthcare worker, nor does he contend that he was exposed to blood during his military service.  

The Veteran has submitted numerous statements to VA indicating that his PTSD causes him to drink, which in turn caused his gastrointestinal problems and hepatitis.  Also in his correspondence, the Veteran indicated that he wished to be considered for an increase in nonservice-connected pension benefits due to these disabilities, and he did not wish to pursue service connection.  He then later contends that gall bladder disease and hepatitis B and C should be considered for service connection, not just pension purposes.  He notes that he is currently rated at 60 percent (for pension purposes), and he desires an increased rating.  

There is no question that the Veteran currently has hepatitis B and C, and has a history of gall stones.  The question remaining before the Board is whether these disabilities were caused by an event, disease, or injury incurred during active duty.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for gall bladder disease.  The Veteran was first diagnosed as having gall stones in the mid-2000s, and he has not contended otherwise.  This is nearly 30 after his discharge from active duty military service.  Thus, the Veteran is not entitled to presumptive service connection for his gall bladder disease.  

The Veteran has also contended that his gall bladder disability is attributable to his claimed exposure to radiation.  Although this disability is not among the listed radiogenic diseases in 38 C.F.R. § 3.311, a disorder will be considered under the provisions of that section if the claimant has submitted or cited competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  The Board finds, however, that the Veteran has not cited any competent scientific or medical evidence indicating that his gall bladder disease was a result of radiation exposure, nor has he shown that he participated in radiation-risk activities.  Thus, the special development and consideration under 38 C.F.R. § 3.311 are inapplicable in this Veteran's case.  

The Board also finds that the Veteran is not entitled to service connection for gall bladder disease on a direct basis.  Again, the Veteran was not shown to have gall stones for nearly 30 years following his discharge from military service.  Such an interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's current gall bladder disease is (or might be) related to his active service.  As such, the criteria for service connection for gall bladder disease are not met, and the claim must also be denied on a direct basis.  

The Board has also determined that the preponderance of the evidence is also against the Veteran's hepatitis B and C claim.  The Veteran's STRs are devoid of any treatment for hepatitis-like symptoms, and he was first diagnosed with hepatitis B and C in the 1990s-around 20 years following discharge from his military service.  The Veteran has not contended that he had any specific hepatitis risk factors in service, and has a well-documented, post-service history of IV drug abuse.  There are no competent clinical records showing that any currently diagnosed hepatitis B and C are related to a disease, injury, or event during his active duty military service.  

With regard to the Veteran's contentions, the Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As to the question of service connection for gall stones and hepatitis, this is a matter concerning clinical/laboratory testing rather than continuity of observable symptomatology.  A layperson is generally not capable of opining on matters requiring medical training or knowledge, such as whether gall bladder disease and hepatitis B and C had their onset during active duty.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In any event, the Veteran's own lay opinions contending that his gall bladder disease and hepatitis are related to his military of very limited probative value, far less so than the clinical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  He is not shown to possess any specialized training in the medical field to provide a competent medical opinion in this case.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Additionally, the Board finds that the Veteran's statements that his gall bladder disease and hepatitis are related to his military service lack credibility and have no probative value.  The clinical evidence of record shows no complaints of gall bladder problems or symptoms associated with hepatitis during service, and the first diagnosis of hepatitis and gall stones was in the 1990s, and mid-2000s, respectively.  In addition, the Veteran has contended that the onset of his substance abuse problems (and resultant gall bladder/blood problems) occurred following a 1981, post-service shooting during which he received a gunshot wound to the lung.  The clinical records show no evidence or findings linking any currently diagnosed gall bladder disease or hepatitis to his military service.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's gall bladder disease and hepatitis B and C were not present in service or for many years thereafter, and are not otherwise related to his military service. 

The Board has considered the Veteran's reports to the effect that he abused alcohol and drugs since his separation from service.  To the extent that he may be seeking service connection for gall bladder disease and hepatitis B and C due to or manifested by drug and alcohol abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  See also 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  Thus, service connection for gall bladder disease and hepatitis B and C caused by alcohol or drug abuse is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied. 
	
TDIU

The Veteran finally contends that he is entitled to a TDIU because he is precluded from securing or maintaining substantially gainful employment as a result of service-connected disabilities.  Service connection is not in effect for any disabilities.  The Board notes that the Veteran has already been qualified and is receiving nonservice connected pension benefits.  

The Board observes that the threshold requirement for a TDIU is that service connection is in effect for a disability.  Service connection is not in effect for any disability.  Thus, the Veteran's TDIU claim is precluded as a matter of law.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for PTSD is denied.

Service connection for hepatitis B and C is denied.

Service connection for gall bladder disease is denied.  

Entitlement to a TDIU is denied.  


REMAND

Service connection for the Veteran's claimed low back disability was denied in a November 2008 rating decision.  A review of the record shows that the Veteran filed a timely notice of disagreement with this rating decision in August 2009.  

The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

A Statement of the Case on the issue of entitlement to service connection for a back disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael A. Pappas
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


